DETAILED ACTION

	Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claim 1-20 allowed.

The following is an examiner’s statement of reasons for allowance:
A thorough search for prior art fails to disclose any reference or references, which taken alone or in combination, teach or suggest, in combination with the other limitations does not cover the limitation identifying in independent claim 1, 8 and 15. The closest found prior art are Perlman et al (US 20190066338 A1) and Milovanovic et al (US 20200226762A1).  

Perlman discloses method and system for detecting color for a dyeing machine ([0008]). Perlman discloses detecting color based on detecting card that contains color gamut and fiducials ([0045]).  Perlman discloses computing and applying corrective factors between pixels ([0059])
Milovanovic discloses system and method fo graphical fiducial marker identification ([0004]). Milovanovic discloses converting image to lower dimensional color spaces ([0032]) and higher dimensional color spaces ([0067]). 

Neither Perlman nor Milovanovic, alone or in combination, teach the claim limitation of altering a color space of an object based on a movement of the object from the color space of one of the two or more environment segments into the color space of the other one of the two or more environment segments. Perlman discloses color detection including different color spaces, however Perlman is silent .

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


	Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHIVANG I PATEL whose telephone number is (571)272-8964.  The examiner can normally be reached on M-F 9-5am.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Zimmerman can be reached on 571-272-7653.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained 






/SHIVANG I PATEL/Primary Examiner, Art Unit 2618